TENTH AMENDMENT


KANSAS CITY LIFE
DEFERRED COMPENSATION PLAN


ARTICLE I


CREATION AND PURPOSE

1. It is the intention of the Company to establish this Plan of deferred
compensation for the benefit of designated employees whose contributions have
been restricted by law and regulation under the Kansas City Life Insurance
Company Savings and Profit Sharing Plan. 2. By enrolling in this Plan, an
employee agrees to defer a portion of his or her current earnings. It is the
intent of this Plan that accumulated and vested benefits will be paid to such
participants at the time of retirement, termination, death or total and
permanent disability.


ARTICLE II


DEFINITIONS

  (a) “Salary” shall mean only the fixed amounts, weekly, semi-monthly, or
monthly, due and payable to the employee by the Company, and does not include
any bonuses, overtime pay or other extraordinary payments by the Company.   (b)
"Deferred compensation" shall mean the amount of salary not yet earned, which
the participant and the Company mutually agree shall be deferred in accordance
with the provisions of this Plan.   (c) “Normal retirement” shall mean
termination from em-ployment with the Company becoming effective on or about the
first day of the calendar month following the participant’s attainment of age
sixty-five (65).   (d) “Early retirement” shall mean retirement from employment
with the Company on the first day of any month following a participant’s
fifty-fifth (55th) birthdate with the attainment of at least five years of
employment. For purposes of determining the attainment of at least five (5)
years of employment, the years of employment of a participant with Old American
Insurance Company prior to November 1, 1991 shall not be taken into account.  
(e) "Termination of employment" shall mean the severance of the participant's
employment with the Company prior to his or her eligibility for retirement.  
(f) “Participant” shall mean any employee of Kansas City Life Insurance Company,
or any subsidiary corporation, under the rules of common law, who shall be a
member of a select group of management or highly compensated employees
designated for participation by Kansas City Life Insurance Company from time to
time.   (g) “Company” means Kansas City Life Insurance Company, a Missouri
Corporation, Sunset Life Insurance Company of America, a Missouri Corporation,
Old American Insurance Company, a Missouri Corporation and any other subsidiary
corporation of Kansas City Life Insurance Company, any or all of which may
sometimes be referred to herein as affiliated corporations.   (h) “Company
stock” shall mean shares of the common capital stock of Kansas City Life
Insurance Company.


ARTICLE III


ADMINISTRATION

1. The Administrative Committee, sometimes herein referred to as the
“Committee”, shall consist of a number of persons, not less than three (3) nor
more than five (5), designated by the Executive Committee of Kansas City Life
Insurance Company, who shall serve terms of one (1) year or until their
successors are designated, and said Committee shall have the responsi-bility for
the general administration of the Plan and for carrying out the provisions of
the Plan in accordance with its terms. The Committee shall have absolute
discretion in carrying out its responsibilities. 2. The Committee may appoint
from its members such committees with such powers as it shall determine; may
authorize one (1) or more of its number or any agent to execute or deliver any
instrument or make any payment on its behalf; and may utilize counsel, employ
agents and provide for such clerical and accounting services as it may require
in carrying out the provisions of the Plan. 3. The Committee shall hold meetings
upon such notice, at such place or places, and at such time or times as it may
from time to time determine. 4. The action of a majority of the members
expressed from time to time by a vote in a meeting or in writing without a
meeting shall constitute the action of the Committee and shall have the same
effect for all purposes as if assented to by all members of the Committee at the
time in office. 5. No member of the Committee shall receive any compensation for
his services as such, and, except as required by law, no bond or other security
shall be required of him in such capacity in any jurisdiction. 6. Subject to the
limitations of this Plan and Trust, the Commit-tee from time to time shall
establish rules or regulations for the administration of the Plan and the
transaction of its business. The Committee shall have full and complete
discretionary authority to construe and interpret the Plan and decide any and
all matters arising hereunder, except such matters which the Executive Committee
of the Company from time to time may reserve for itself, including the right to
remedy possible ambiguities, inconsistencies or omissions. All interpretations,
determinations and decisions of the Committee or the Executive Committee of
Kansas City Life Insurance Company in respect of any matter hereunder shall be
final, conclusive and binding on all parties affected thereby. The Committee
shall, when requested, submit a report to the Executive Committee of Kansas City
Life Insurance Company giving a brief account of the operation of the Plan and
the performance of the various funds and accounts established pursuant to the
Plan. 7. The Administrative Committee shall have full and complete discretionary
authority to make all determinations as to the right of any person to a benefit.
Any denial by the Committee of a claim for benefits under this Plan by a
participant or a beneficiary shall be stated in writing by the Committee and
delivered or mailed to the participant or the beneficiary, whichever is
appropriate; and such notice shall set forth the specific reason for the denial,
written to the best of the Committee’s ability in a manner that may be
understood without legal or actuarial counsel. In addition, the Committee shall
provide a reasonable opportunity to any participant or beneficiary whose claim
for benefits has been denied for a review of the decision denying the claim. 8.
Any member of the Committee may resign by giving notice to the Executive
Committee at least fifteen (15) days before the effective date of his
resignation. Any Committee member shall resign upon request of the Executive
Committee. The Executive Committee shall fill all vacancies on the Committee as
soon as is reasonably possible after a resignation takes place, and until a new
appointment takes place, the remaining members of the Committee shall have
authority to act, if approved by either a majority of the remaining members or
by two (2) members, whichever number is lesser.



ARTICLE IV


PARTICIPATION IN THE PLAN

1. A qualified employee may commence his participation in this Plan as of the
first day of the month coinciding with or next following his designation,
whichever first occurs. He shall be notified of his eligibility from time to
time by the Company. 2. The eligible employee who desires to participate must
execute a salary reduction agreement in form prescribed by the Company, and the
employee shall thereby agree to the terms of this Plan and any amendments
hereafter adopted. 3. At such time as the participating employee is no longer
qualified, because of the criteria established by this Plan, no further salary
reductions shall be made until he shall again be qualified and have elected to
participate. 4. Commencing January 1, 1998, each participant may elect to have
his or her salary reduced in an amount equivalent to one per-cent (1%) through
fifteen percent (15%), and commencing January 1, 2002, through twenty-five
percent (25%), and said amount shall be withheld by payroll deduction. These
amounts shall be the participants’ deferred compensation. Commencing January 1,
1998, the amount subject to this reduction shall not exceed nine percent (9%),
and, commencing January 1, 2002, twenty-five percent (25%) of annual salary.
Prior to January 1, 2002, if the participant’s elective deferrals to the Kansas
City Life Insurance Company Savings and Profit Sharing Plan exceed ten thousand
dollars ($10,000.00) during any year (subject to annual adjustments of this
amount in the Kansas City Life Insurance Company Savings and Profit Sharing Plan
under Internal Revenue Code Sections 415(d), 402(g) and regulations), an
additional amount in excess of nine percent (9%) of annual salary may be
contributed by the participant. The additional amount contributed may not exceed
fifteen percent (15%) of annual salary. Commencing January 1, 2002, if the
participant’s elective deferrals to the Kansas City Life Insurance Company
Savings and Profit Sharing Plan exceed the dollar limitation in Internal Revenue
Code Section 402(g), the additional amount contributed may not exceed
twenty-five percent (25%) of annual salary. A participant may change the
percentage contribution rate as of the first day of any month, but not more than
once in any six (6) month period pursuant to the rules of the Kansas City Life
Insurance Company Savings and Profit Sharing Plan. However, this limitation
shall not apply to a change in percentage contribution rate made effective
January 1, 1998, or a change in percentage contribution rate made effective
January 1, 2002. The contributions herein may sometimes be referred to as the
participant’s “elective account”. 5. The Company shall maintain accounts
reflecting the amount of salary withheld from an individual pursuant to this
Plan, and the balance in each participant’s elective account shall be fully
vested at all times. The assets reflected in such accounts shall be owned by the
Company and shall be subject to the claims of the Company’s creditors. 6. At
such time as Kansas City Life Insurance Company shall determine, it may provide
a means whereby the respective participant may direct the investment of the
value of his elective accounts during the period of his participation in the
Plan. The valuation of the participant’s account shall be made by the Company
not less often than quarterly, and the participant shall be entitled to receive
an investment report from time to time. 7. Amounts held in a participant’s
elective account shall be distributed to him or her within a period of ninety
(90) days following his retirement, termination of employment, death, or total
and permanent disability as determined under the law and regulations regarding
Social Security.



ARTICLE V


COMPANY CONTRIBUTIONS

1. The Company shall, with respect to each participant, maintain an account in
an amount equal to one hundred percent (100%) of such participant’s contribution
resulting from his salary reduction agreement prior to December 31, 1997. The
Company may, solely at its discretion, add additional amounts for the accounts
of designated individuals as offsetting deferred compensation for amounts which
would have otherwise been credited to them except for regulatory restrictions.
Com-mencing January 1, 1998, with respect to participants whose elective
deferrals to the Kansas City Life Insurance Company Savings and Profit Sharing
Plan exceed ten thousand dollars ($10,000.00) during any year (subject to annual
adjustments of this amount under Internal Revenue Code Sections 415(d), 402(g)
and regulations), and, commencing January 1, 2002, exceed the dollar limitation
contained in Internal Revenue Code Section 402(g), these additional amounts will
include an amount equal to that which would otherwise have been con-tributed for
these participants as a matching contribution under the Kansas City Life
Insurance Company Savings and Profit Sharing Plan. Such Company contributions
account shall be separate from the participant’s elective account. Commencing
January 1, 2000, with respect to participants whose compensation exceeds the
annual compensation limit of one hundred seventy thousand dollars ($170,000.00)
during any year [subject to annual adjustments of this amount under Internal
Revenue Code Sections 401(a)(17) and 404(l)], these additional amounts will
include an amount equal to that which otherwise would have been contributed for
these participants but for the annual compensation limit as a profit sharing
contribution to the Kansas City Life Insurance Company Savings and Profit
Sharing Plan for those years in which such a contribution was made to that Plan.
Such Company contributions shall be kept separate from the participant’s
elective account and matching contribution account. Such Company contributions
account shall be separate from the participant’s elective account. Gains and
losses regarding the value of such accounts shall be determined by the changes
in market value of the common capital stock of the Company and the accumulation
of dividends. In the event of any change in the outstanding stock of the Company
by reason of a stock dividend, recapitalization, merger, consolidation, exchange
of shares, or any similar device, the account balance shall be adjusted
appropriately. 2. For purposes of fixing the amount of contributions made
pursuant to this paragraph, the value of stock shall be at the average of its
bid price on the over-the-counter market for all business days following the
previous monthly valuation date. The participant shall not have the right to
direct the investment of the Company account established for his benefit. 3. The
balance in the Company account established for each participant shall be subject
to the vesting provisions of Article VII. The value of the Company account for
such participant shall be distributed to him or her at the time of his
retirement, termination of employment, death or total and permanent disability
as defined under the law and regulations of the Social Security law. The
participant shall not be entitled to shares of the Company stock, and shall be
entitled only to cash.



ARTICLE VI


ALLOCATION TO AND EVALUATION OF PARTICIPANTS’ ACCOUNTS

1. Investment funds. The value of all accounts shall be determined on the basis
of market values as of the last market business day of each month, except that
when the value of any account is determined based upon the value of Kansas City
Life stock the Kansas City Life stock shall be valued at the average of its bid
price on the over-the-counter market for all business days following the
previous monthly valuation date. Accounting procedures shall reflect the
establishment of at least four (4) separate accounts, sometimes herein referred
to as Fund I, Fund II, Fund III and Fund IV, and commencing September 1, 1993,
five (5) additional separate accounts shall be established, sometimes
hereinafter referred to as Fund V, Fund VI, Fund VII, Fund VIII and Fund IX,
and, commencing July 1, 2001, one (1) additional separate account shall be
established, sometimes hereinafter referred to as Fund X, with the intent that
all participants’ deferred compensation, and any earnings thereon, will be
accounted for in Fund I, Fund II, Fund IV, Fund V, Fund VI, Fund VII, Fund VIII,
Fund IX and Fund X, and with the intent that all Company contributions, and any
earnings thereon, will be accounted for in Fund III. The value of deferred
compensation referenced to Funds I, IV, V, VI, VII, VIII, IX and X shall be
determined by the Company’s general investments and the values of Funds II and
III shall be determined by reference to the stock of Kansas City Life Insurance
Company. The Company shall have the right to segregate and maintain in trust
specific assets for the purpose of valuing, managing and holding assets for the
respective accounts. 2. Participants’ accounts. An account shall be established
for each participant with respect to Fund I, Fund II, Fund III and with respect
to Fund IV, Fund V, Fund VI, Fund VII, Fund VIII, Fund IX and Fund X or any
other such fund that reasonable accounting practices shall require be
established. All Funds shall be maintained in United States dollars. A
determination shall be made on each monthly valuation date of the value with
respect to each fund, and shall reflect contributions made by both the
participant and the Company and any gains or losses of the funds.
Notwithstanding the foregoing, the Company shall have the right to change the
method of accounting from time to time. 3. Selected investment. Commencing
September 1, 1993, a par-ticipant’s deferred compensation may be invested one
hundred percent (100%) in any one (1) of Funds I, II, IV, V, VI, VII, VIII or
IX, and, commencing July 1, 2001, Fund X or if he wishes to invest in more than
one (1) fund, he shall specify the percentage to be invested in each fund.
However, such percentage must be a whole percentage, for example, one percent
(1%), twenty-six percent (26%) or eighty percent (80%), and no fractional
percentages will be permitted. Each participant may make new investment choices
for his deferred compensation to be effective September 1, 1993 notwithstanding
any changes made in the prior twelve (12) months. Thereafter, a participant may
request changes not more often than once a month. However, if a participant is
investing all or a portion of his deferred compensation in Fund II and transfers
all or a part of his Fund II account to another fund (as described in the
following paragraph 4), deferred compensation investment in Fund II must cease
until at least six (6) months from the date of said transfer from Fund II. The
participant’s deferred compensation shall also be invested in the same manner as
the participant shall have designated pursuant to the rules of The Kansas City
Life Insurance Company Savings and Profit Sharing Plan.

Commencing November 1, 1996, a participant may request changes in the investment
choices not more often than once a month without regard to investment choices
made in the Kansas City Life Insurance Company Savings and Profit Sharing Plan.
However, if a participant is investing all or a portion of his deferred
compensation in Fund II and transfers all or a part of his Fund II account to
another fund (as described in the following Paragraph 4), deferred compensation
investment in Fund II must cease until at least six (6) months from the date of
said transfer from Fund II. 4. Investment changes. Commencing September 1, 1993,
any par-ticipant shall have the right not more often than once a month and
notwithstanding any transfers made in the twelve (12) months prior to September
1, 1993, to require the value of any one (1) or more of his accounts be
transferred for his account in any of Funds I, II, IV, V, VI, VII, VIII or IX,
and, commencing July 1, 2001, Fund X provided such transfer shall be in whole
percentages. This right shall not apply to Fund III, and a participant that
transferred the value of his account from Fund II to another fund in the six (6)
months prior to September 1, 1993 may not transfer any amount into Fund II until
at least six (6) months after the date of said transfer from Fund II.
Thereafter, transfers to or from Fund II may occur only once in a six (6) month
period. Such transfers shall also be governed by reasonable rules of the
Committee regarding the timeliness of notice. Such transfers shall only occur at
such time, and in the same manner, as the participant shall have designated
pursuant to the rules of the Kansas City Life Insurance Company Savings and
Profit Sharing Plan.

Commencing November 1, 1996, the participant may require the value of his
accounts be transferred not more often than once a month to any one (1) or more
of the other funds without regard to transfers made in the Kansas City Life
Insurance Company Savings and Profit Sharing Plan except for Fund II. Transfers
to or from Fund II may only occur once in a six (6) month period and must be
transferred at such time and in the same manner as the participant shall have
designated pursuant to the rules of the Kansas City Life Insurance Company
Savings and Profit Sharing Plan.



ARTICLE VII


VESTING

1. The value of a participant’s account with respect to Company contributions
made for his benefit shall be vested, to the extent of the percentage
applicable, upon the valuation date of the month in which the participant
completes the years of employment with the Company in accordance with the
following schedule:



                   Years of                Percentage
                  Employment                 Vested
                  ----------               ----------

                        1                          0
                        2                          0
                        3                         30
                        4                         40
                        5                         60
                        6                         80
                        7                        100

         Commencing January 1, 2002, the schedule shall be as follows:

                     Years of                Percentage
                    Employment                 Vested
                    ----------               ----------

                        1                          0
                        2                         20
                        3                         40
                        4                         60
                        5                         80
                        6                        100


2. A “year of employment” shall mean a twelve (12) consecutive monthly period of
employment with the Company dating from commencement of employment, during which
he or she shall complete at least one thousand (1,000) hours of employment. If
an employee’s employment with either Kansas City Life Insurance Company or one
of its affiliated corporations shall be terminated, and he is immediately
employed by any other of such affiliated corporations, his employment shall be
regarded as continuous and treated as if under one employer for vesting
purposes. However, years of employment of an employee of Old American Insurance
Company prior to November 1, 1991 shall not be taken into account for purposes
of this Article VII. 3. In the event a participant shall be terminated from
employment with the Company or any of its affiliated corporations, by reason of
death or retirement or early retirement as defined herein, the value of his
account shall be one hundred percent (100%) vested upon the valuation date of
the month in which such death or retirement occurs, and shall be distributed to
him or her within a period of ninety (90) days thereafter.



ARTICLE VIII


MISCELLANEOUS

1. All distributions provided or pursuant to this Plan shall be in the form of a
lump sum payment. If a payment is made as a result of the death of the
participant, the payment shall be made to the surviving spouse of the
participant, if any, unless a beneficiary designation has been provided. 2. Any
participant or retired participant shall have the right to designate a new
beneficiary at any time by filing with the Company a written request for such
change, but any such change shall become effective only upon receipt of such
request by the Company. Upon receipt by the Company of such request, the change
shall relate back to and take effect as of the date such participant signs such
request whether or not such parti-cipant is living at the time the Company
receives such request. 3. If there be no designated beneficiary living or in
effect at the death of such participant when any payment hereunder shall be
payable to the beneficiary, then such payment shall be made as follows: To such
participant’s spouse, if living; if not living, to such participant’s then
living lineal descendants, in equal shares, per stirpes; if none survives, to
such par-ticipant’s surviving parents, equally. If neither survives, to such
participant’s executors or administrators. 4. The interest hereunder of any
participant, retired participant or beneficiary shall not be alienable, either
by assignment or by any other method, and to the maximum extent permissible by
law, shall not be subject to being taken, by any process whatever, by the
creditors of such participant, retired participant or beneficiary. 5. Nothing
herein contained nor any action taken under the provisions hereof shall be
construed as giving any employee the right to be retained in the employment of
the Company. 6. The Company shall have the right to amend or terminate this Plan
at any time.